DETAILED ACTION
	This office action is in response to the amendment filed on 04 October 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-6, 8-15 and 17-22  are currently pending: 1-6, 8-15 and 17-21 have been amended; 22 is new; and 7 and 16 have been canceled.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 04 October 2022), with respect to the rejection of claims 1-6, 8-15 and 17-21 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-6, 8-15 and 17-21 and new claim 22. In addition, claims 7 and 16 have been canceled.
	Please note, however, Applicant’s claim 1 amendment, “based on a user command for displaying a user interface (UI) being input, identify at least one from among a size of the display and a ratio of the display ... 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-14 and 17-21 are rejected under U.S.C. 103 as being unpatentable over Jeong et al (US 2017/0140504 A1 (applicant provided prior art); Jeong), in view of Barksdale T. (US 2012/0246678 A1; Barksdale), and Jiang et al (‘ORC Layout: Adaptive GUI Layout with OR-Constraints’; Jiang), and further in view of Zielinski et al (US 2007/0266335 A1; Zielinski).
RE Claim 1, Jeong discloses a display apparatus (Jeong: fig. 3A, ‘electronic device’ 100; [0063], “FIG. 3A is a block diagram of a simple configuration of the electronic device 100”) comprising: a memory (Jeong: fig. 3B, ‘memory’ 150), a display (Jeong: fig. 1A, illustrating a display screen associated with ‘electronic device’ 100 (distance between a user and display screen generally ≤ to an arm’s length of the user), figs. 2A-2B, illustrating ‘rollable display’ 120 associated ‘electronic device’ 100 (note, since Jeong’s ‘electronic device’ 100 may be a desktop PC or a digital TV according to [0049], the distance between a user and the ‘electronic device’ 100 may be greater than an arm’s length of the user – user may modify display size and, then, at a later time stand/sit in front of desktop PC or digital TV at a distance greater than arm’s length to view displayed content), fig. 3, ‘display’ 120); and a processor (Jeong: fig. 3A, ‘processor’ 140; [0063], “As shown in FIG. 3A, the electronic device 100 includes a display 120, a sensor 130, and a processor 140”) configured to:
implicitly discloses based on a user command for displaying a user interface (UI) being input (Jeong: [0052-0053], a user may push/pull ‘left’ housing or ‘right housing’ to decrease or increase display area of ‘rollable display’ 120 (interpreted as an input user command)), identify at least one from among a size of the display and a ratio of the display (Jeong: [0108], size of display area increases/decreases with respect to a maximum size; note, Jeong’s explicit increase from 40% of maximum to 50% of maximum is interpreted as a size or a ratio of the display),
discloses determine a size of the UI, determine a layout of the UI based on the size of the UI (Jeong: [0106], disclosing a ratio of a screen size for determining a layout to display a UI comprising a plurality of elements), and
control the display to display a plurality of UI elements in the UI, according to the size and the layout of the UI (Jeong: fig. 5(a), illustrating the display of a UI comprised of UI elements 510, 520 and 530; [0106], “the screen shown in drawing (a) of FIG. 5 may have an area of 40% of a whole screen size. Here, the processor 140 may control the display 120 to display the photo content 510 on an upper left side of the screen, the hyperlink list 520 on an upper right side of the screen, and the text 530 on a lower part of the screen”).
However, although Jeong does not appear to expressly teach,
Barksdale (in the field of scalable graphical user interfaces (GUIs)) implicitly discloses a memory configured to store information on a scale factor (Barksdale: fig. 2, ‘UI generator’ 5-10, ‘scalable UI controller’ 22-10 (implicitly stores scale factor information in order to generate scaled UI information for display on electronic device 10); [0032], scaling of UI based on display size and distance between a user and a display; note, a memory for storing scale factor information is implied),
(note, this limitation is out of order) determine the scale factor corresponding to the size of the display (Barksdale: [0032], disclosing the use of display size to scale the size of displayed UI; note, scale factor is implicitly determined and applied to UI for rendering at an appropriate size), and
determine a size of the UI according to a viewing distance of a user, the size of the display and the scale factor corresponding to the size of the display (Barksdale: fig. 1, ‘distance detector’ 20, fig. 3A-3B, illustrating determination of UI size according to viewing distance of a user, [0032], size of UI is scaled based on viewing distance and display size, [0035], providing a discussion of UIs displayed in figs. 3A and 3B with respect to distance between a user and a display).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Barksdale’s storing information on a scale factor, and determination of a size of a UI according to a viewing distance of a user, the size of a display and the scale factor corresponding to the size of the display with Jeong’s determination of a size of a UI and determination of a layout of the UI based on the size of the UI in order to have the size and the layout of the UI rendered at an appropriate size for viewing from the sensed distance (Barksdale, [0032]).
Still, even though Jeong/Barksdale does not expressly teach,
Jiang (in the field of adaptive GUI layouts) discloses control to divide a screen of the display into a plurality of grids spaced apart from each other, based on the size of the display (Jiang: fig. 4, caption, “the horizontal window uses a ‘to the right OR at the start of the next row’, while the vertical one has an OR-constraint ‘to the bottom OR at the start of the next column’” (); abstract, “ORC layout unifies grid layout and flow layout”, section 1 ‘introduction’, p. 2, “Figure 1 (b) shows an example that combines elements of grid and flow layouts”; note, Jiang’s widgets, spaced apart from each other (see figs. 2, 4 and 8), are interpreted as a plurality of grids spaced apart from each other since the arrangement/display of a widget is based on a grid of pixel elements. Further, Jiang’s window is interpreted as a size of a display), and control the display to align the UI of the determined size and a plurality of UI elements included in the UI on the plurality of grids (Jiang: figs. 2, 4, 6, illustrating alignment of widgets in horizontal and vertical configurations of display window; section 3, ‘or-constrained (orc) layouts’, ‘orc layouts for screen rotation’, p. 6, “Using ORC, the alignments in the two alternatives (horizontal and vertical) can be specified separately using constraints and then combined with OR”; note, Jiang’s ‘widget’ corresponds with a UI element),
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Jiang’s aligned UI elements on a plurality of grids with Jeong/Barksdale’s display apparatus set up to control a display to display a plurality of UI elements in the UI, according to a size and a layout of the UI, so the combined Jeong/Barksdale/Jiang display apparatus controls the display to display the aligned plurality of UI elements in the UI, according to the size and the layout of the UI. Further, the motivation for combining Jiang’s aligned UI elements on a plurality of grids with Jeong’s, modified by Barksdale’s, display apparatus would have been to improve the appearance of displayed UIs over a range of display sizes and orientations (Jiang, fig. 1; p. 2, col. 2).
	Even so, although Jeong/Barksdale/Jiang does not appear to expressly teach,
	Zielinski (in the field of providing UIs across disparate display interfaces) implicitly discloses change the layout of the UI based on the size of the display being smaller than a sum of a minimum size of the plurality of UI elements (Zielinski: figs. 3-4, illustrating a reflow (e.g., change in layout) of UI 300 to UI 400 to fit within UI 400 footprint when UI 300 could not fit into dimensions of updated display size; [0039-0041], disclosing the change in layout illustrated in figs. 3-4 for situation where display dimensions are smaller than a sum of a minimum size of a plurality of UI elements).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Zielinksi’s changing the layout of a UI based on the size of a display being smaller than a sum of a minimum size of a plurality of UI elements with Jeong/Barksdale/Jiang’s display apparatus in order to preserve the display of UI elements in a situation where a display dimension is smaller than a sum of a minimum size of the plurality of UI elements.
RE Claim 2, Jeong/Barksdale/Jiang/Zielinski teaches the display apparatus of claim 1, and Jiang also implicitly discloses the display is divided into the plurality of grids comprising at least one from among rows and columns that are spaced apart from each other by a predetermined distance (Jiang: fig. 5, illustrating a plurality of horizontal UI elements and vertical UI elements (note, Jiang’s UI elements in the horizontal and vertical directions are interpreted as a plurality of grids in the horizontal direction and the vertical direction, respectively); section 4 ‘orc layout patterns’, ‘connected layout pattern’, p. 7, “the horizontal and vertical toolbar areas in Figure 5 are connected to create a better fit in the available screen space. The most suitable number of widgets in the top toolbar is tbest := window_width / widget_width. If the original number of widgets in the top toolbar t is smaller than tbest, then the first tbest − t widgets in the left toolbar are moved to the top one”, and ‘balanced flow pattern’, p. 7, “ORC layouts support balanced layout alternatives and combine them with an OR”; please note, as illustrated throughout Jiang (see figs. where UI elements appear to be evenly spaced apart), and expressly stated, “ORC layouts support balanced layout alternatives”, Jiang implicitly teaches the above limitation, as recited).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Jiang’s method of dividing a display into a plurality of grids, from among rows and columns, that are spaced apart from each other by a predetermined distance with Jeong/Barksdale/Jiang/Zielinski’s display apparatus, with the expected benefit of improve the appearance of displayed information (Jiang, section ‘introduction’, p. 2).
RE Claim 3, Jeong/Barksdale/Jiang/Zielinski teaches the display apparatus of claim 2, and in addition Jeong teaches decrease the size of the display, and based on the decreased size of the display, determine the size of the UI (Jeong: fig. 1(b) → fig. 1(a); [0061], “if the display area decreases by a rotation of the roll that is performed according to a rolling interaction, the electronic device 100 may decrease a size of at least one element included in the screen when the size of the display is a preset second size”), while
Jiang discloses decrease the plurality of grids by decreasing a number of the at least one from among the rows and the columns, based on the decreased size of the display (Jiang: fig. 8(b) → fig. 8(c), caption, “Optional layout and alternative widgets pattern example. (a) shows a full-sized window with all the widgets visible. (b) shows a medium-sized window where widgets with low weights disappear. (c) further reduced window size so that widgets with medium and low weights disappear. Both radio buttons and the list box are replaced by option menus to save space”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Jiang’s method of decreasing the plurality of grids based on a decreased display size with Jeong/Barksdale/Jiang/Zielinski’s display apparatus so the combined Jeong/Barksdale/Jiang/Zielinski display apparatus decreases the plurality of grids, based on the size of the display being decreased, and based on the decreased size of the display, determine the size of the UI to correspond to the decreased plurality of grids. In addition, the motivation for combining Jiang’s method with Jeong’s, modified by Barksdale/Jiang/Zielinski’s, display apparatus would have been to provide a method where  the display of UI elements can be changed in a well-defined, predictable manner, and still maintain an aesthetically pleasing appearance.
RE Claim 4, Jeong/Barksdale/Jiang/Zielinski teaches the display apparatus of claim 1, and Jeong further implicitly discloses based on the size of the display being within a first threshold range, cause the size of the display to determine a size of a UI element, and control the display to display a UI and the UI element in correspondence with the size of the display based on a first layout (Jeong: fig. 1(b); [0070], “the processor 140 may control the display 120 to maintain a layout to a preset threshold size and change a size of an element if the size of the display area is changed”), and based on the size of the display exceeding the first threshold range, change the first layout to a second layout, and control the display to display the UI element in correspondence with the size of the display based on the second layout (Jeong: fig. 1(b) → fig. 1(c); [0070], “the processor 140 may control the display 120 to maintain a layout to a preset threshold size and ... may change the layout if the size of the display area exceeds the preset threshold size”), and based on the size of the exceeding the first threshold range, change the first layout to a second layout (Jeong: fig. 1(b) → fig. 1(c); [0070], “the processor 140 may control the display 120 to maintain a layout to a preset threshold size and ... may change the layout if the size of the display area exceeds the preset threshold size”), while
Jiang implicitly teaches based on the size of a display, determine a size of a plurality of UI elements, respectively, and size of a UI, and control the display to display the UI and the plurality of UI elements, and control the display to display the UI and the plurality of UI elements in correspondence with the size of the display (Jiang: fig. 8(c), illustrating a first horizontal layout (Jiang implicitly determines sizes of a plurality of UI elements and a size of the UI to accommodate the screen size)), and change the first layout to a second layout, and control the display to display the UI and the plurality of UI elements in correspondence with the size of the display based on the second layout (Jiang: fig. 8(c) (first horizontal layout) → fig. 8(b), illustrating a second horizontal layout (where, again, Jiang implicitly determines sizes of a plurality of UI elements and a size of the UI to accommodate the changed screen size)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Jiang’s implicit determination of UI element sizes and UI size based on the size of a display with Jeong/Barksdale/Jiang/Zielinski’s display apparatus that (1) causes a display to determine a size of a UI element and display a UI and the UI element in correspondence with the size of the display based on a first layout so the combined Jeong/Barksdale/Jiang/Zielinski display apparatus causes the size of the display to determine a size of the plurality of UI elements, respectively, and the size of the UI, based on the size of the display being within a first threshold range, and controls control the display to display the UI and the plurality of UI elements in correspondence with the size of the display based on a first layout, and (2) changes the first layout to a second layout, based on the size of the display exceeding the first threshold range so the combined Jeong, modified by Barksdale/Jiang/Zielinski, display apparatus also controls the display to display the UI and the plurality of UI elements in correspondence with the size of the display based on the second layout. Further, the motivation for combining Jiang’s determination of sizes of a plurality of UI elements and size of a UI with the combined Jeong, modified by Barksdale/Jiang/Zielinski, display apparatus would have to improve the appearance of the displayed UI comprising UI elements.
RE Claim 5, Jeong/Barksdale/Jiang/Zielinski discloses the display apparatus of claim 1.
In addition, Jeong implicitly teaches the processor is further configured to determine the size and the layout of the UI based on receiving a user input identifying the at least one from among the size and the ratio of the display (Jeong: fig. 1(b); [0059], “If an unrolling interaction of pulling a right housing 110-2 of the electronic device 100 to the left is input by a user, the electronic device 100 may increase a display area of a display according to a rotation of a roll. Here, as shown in drawing (b) of FIG. 1, the electronic device 100 may maintain the first layout and increase sizes of a plurality of elements included in a screen when the size of the display is a preset first size (e.g., 60% of a whole size). Here, the electronic device 100 may increase the sizes of the plurality of elements in proportion to the size of the display area” (pulling a right housing of device 100 corresponds with receiving a user input), [0070], “the processor 140 may control the display 120 to maintain a layout to a preset threshold size and change a size of an element if the size of the display area is changed”).
RE Claim 8, Jeong/Barksdale/Jiang/Zielinski teaches the display apparatus of claim 1, and further Jeong discloses the display is a rollable display (Jeong: figs. 2A, 2B, illustrating an electronic device comprising a rollable display; title, “electronic device having rollable display and method of controlling the same”), and the processor is further configured to: identify a size of a displayable area of the rollable display as the size of the display, and determine the size and the layout of the UI based on the size of the display able area of the rollable display (Jeong: fig. 1(b); [0059], “If an unrolling interaction of pulling a right housing 110-2 of the electronic device 100 to the left is input by a user, the electronic device 100 may increase a display area of a display according to a rotation of a roll. Here, as shown in drawing (b) of FIG. 1, the electronic device 100 may maintain the first layout and increase sizes of a plurality of elements included in a screen when the size of the display is a preset first size (e.g., 60% of a whole size). Here, the electronic device 100 may increase the sizes of the plurality of elements in proportion to the size of the display area”).
RE Claim 9, Jeong/Barksdale/Jiang/Zielinski discloses the display apparatus of claim 1, and Jeong in addition teaches the display is a rotatable display (Jeong: [0155], disclosing orientation of device in ‘landscape mode’ or ‘portrait mode’), and the processor is further configured to: identify a ratio of the rotatable display that is changed according to a rotation of the rotatable display, and determine the size and the layout of the UI based on the changed ratio of the rotatable display (Jeong: fig. 9; [0153-0158], disclosing whether a UI layout is changed based on a change in orientation of electronic device 100 (please note, in changing orientation the aspect ratio may be changed. In instances where the aspect ratio is changed, Jeong implicitly teaches ‘identifying a ratio that is changed’ and ‘determining the size and layout of the UI based on the changed ratio’)).
RE Claim 10, Jeong discloses a control method of a display apparatus (Jeong: abstract, “An electronic device and a method of controlling the electronic device are provided”), and implicitly discloses the control method comprising:
identifying at least one from among a size of a display and a ratio of the display (Jeong: [0108], size of display area increases/decreases with respect to a maximum size; note, Jeong’s explicit increase from 40% of maximum to 50% of maximum is interpreted as a size or a ratio of the display), based on a user command to display a user interface (UI) being input (Jeong: [0052-0053], a user may push/pull ‘left’ housing or ‘right housing’ to decrease or increase display area of ‘rollable display’ 120 (interpreted as an input user command)).
In addition, the remaining limitations recited in claim 10 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 11, Jeong/Barksdale/Jiang/Zielinski discloses the control method of claim 10.
In addition, the remaining limitations recited in claim 11 are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.
RE Claim 12, Jeong/Barksdale/Jiang/Zielinski discloses the control method of claim 11.
Additionally, the remaining limitations recited in claim 12 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.
RE Claim 13, Jeong/Barksdale/Jiang/Zielinski discloses the control method of claim 10.
Further, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claim 4 and are, therefore, rejected under the same rationale.
RE Claim 14, Jeong/Barksdale/Jiang/Zielinski discloses the control method of claim 10.
Additionally, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.
RE Claim 17, Jeong/Barksdale/Jiang/Zielinski discloses the control method of claim 10.
Further, the remaining limitations recited in claim 17 are substantially similar in scope with corresponding limitations recited in claim 8 and are, therefore, rejected under the same rationale.
RE Claim 18, Jeong/Barksdale/Jiang/Zielinski discloses the control method of claim 10.
In addition, the remaining limitations recited in claim 18 are substantially similar in scope with corresponding limitations recited in claim 9 and are, therefore, rejected under the same rationale.
RE Claim 19, Jeong discloses a non-transitory computer-readable storage medium having recorded thereon at least one instruction which, when executed by at least one processor, causes the at least one processor to execute a control method (Jeong: fig. 3B, ‘memory’ 150; [0079], “the processor 140 may receive instructions from other elements (e.g., the memory 150, the driving module 160, the user input module 170, the display 120, the communication module 160, etc.) through the bus 190, decipher the received instructions, and perform an operation or data processing according to the deciphered instructions”) including:
identifying at least one from among a size of a display and a ratio of the display (Jeong: [0108], size of display area increases/decreases with respect to a maximum size; note, Jeong’s explicit increase from 40% of maximum to 50% of maximum is interpreted as a size or a ratio of the display), based on a user command to display a user interface (UI) being input (Jeong: [0052-0053], a user may push/pull ‘left’ housing or ‘right housing’ to decrease or increase display area of ‘rollable display’ 120 (interpreted as an input user command));
Further, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claims 1 or 10 and are, therefore, rejected under the same rationale.
RE Claim 20, Jeong/Barksdale/Jiang/Zielinski teaches the non-transitory computer-readable storage medium of claim 19.
Further, the remaining limitations recited in claim 20 are substantially similar in scope with corresponding limitations recited in claims 2 and 3 and are, therefore, rejected under the same rationale.
RE Claim 21, Jeong/Barksdale/Jiang/Zielinski discloses the display apparatus of claim 1, and Jiang further implicitly teaches align the plurality of UI elements on the plurality of grids so that the plurality of UI elements are centered on the plurality of grids (Jiang: fig. 8 (although not expressly stated, Jiang’s UI elements appear to be centered with associated grids); section 4 ‘orc layout patterns’, ‘balanced flow pattern’, p. 7, “ORC layouts support balanced layout alternatives and combine them with an OR” (interpreted as ‘centered’ UI elements)), and
based on the size of the display being changed, control to divide the screen into the plurality of grids, a number of which is changed in correspondence to the changed size of the display, and control the display to re-center the plurality of UI elements on the plurality of grids, the number of which is changed (Jiang: fig. 8(a) ↔ 8(b) ↔ 8(c), illustrating UI elements, which change in number in correspondence with a change in display size, and appear to be centered with respect to associated grids; section 4 ‘orc layout patterns’, ‘balanced flow pattern’, p. 7, “ORC layouts support balanced layout alternatives and combine them with an OR” (interpreted as ‘centered’ UI elements)).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Jiang’s implicit alignment of UI elements on a plurality of grids (therein centering the UI elements on the plurality of grids), and based on the size of a display being changed, control the display to re-center the plurality of UI elements on the plurality of grids with Jeong/Barksdale/Jiang/Zielinski’s display apparatus, with the expected benefit of improving the appearance of the displayed UI comprising UI elements after the size of the display has changed.

Claims 6 and 15 are rejected under U.S.C. 103 as being unpatentable over Jeong, in view of Barksdale, Jiang, and Zielinski, and further in view of Kinoshita et al (US 2011/0107244 A1 (applicant provided prior art); Kinoshita).
RE Claim 6, Jeong/Barksdale/Jiang/Zielinski teaches the display apparatus of claim 1.
However, even though Jeong/Barksdale/Jiang/Zielinski does not expressly disclose,
Kinoshita (in the same general field of endeavor) teaches determine a layout of a UI based on a predetermined value comprising at least one from among a minimum size, a maximum size, a margin, and an alignment, of the plurality of UI elements, respectively (Kinoshita: fig. 8, illustrating an algorithm for margin setting processing applied to UI objects; [0027, 0035], disclosing generation of a compound UI comprising UI elements placed in predetermined display areas with margins separating a UI element and display edges or other UI elements).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Kinoshita’s method of determining a UI layout based on a margin with Jeong/Barksdale/Jiang/Zielinski’s display apparatus in order to improve the appearance of displayed UIs by ensuring that individual UI elements have enough of a margin separating them so as to be clearly visible to users.
RE Claim 15, Jeong/Barksdale/Jiang/Zielinski discloses the control method of claim 10.
Also, the remaining limitations recited in claim 15 are substantially similar in scope with corresponding limitations recited in claim 6 and are, therefore, rejected under the same rationale.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims and limitations of the base claim.
In addition, the following is an examiner's statement of reasons for allowance:
As per claim 22, Jeong, modified by Barksdale/Jiang/Zielinski, teaches the display apparatus of claim 1.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein the processor is further configured to: identify a first area of the display associated with a first viewing angle for which the user may comfortably recognize, based on the viewing distance, first information of the UI in the display, wherein the first viewing angle is determined by a first angle determined based on a first reference line which connects a first focal point of the user with the user, identify a second area of the display associated with a second viewing angle for which the user may not comfortably recognize, based on the viewing distance, second information of the UI in the display, wherein the second viewing angle is determined by a second angle determined based on a second reference line which connects a second focal point of the user with the user, and scale the UI based on the first viewing angle and based on the second viewing angle, whereby the user may easily recognize and interact with the UI”.
Please note, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art reference Barksdale (US 2012/0246678 A1), in combination with previously cited prior art, is now relied upon for amended limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571) 270-3744  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611